       Case 1:19-cv-07977-RA-SDA Document 198 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       10/30/2020
 Brian Sughrim et al,

                                 Plaintiffs,
                                                               1:19-cv-07977 (RA) (SDA)
                     -against-
                                                               ORDER
 State of New York et al,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, by Order, dated July 22, 2020, I left open, and directed further briefing

regarding, the issue of whether Plaintiffs were entitled “at this stage of the case” to the names

of officers who have requested facial hair accommodations, whether for religious or other

reasons (7/22/20 Order, ECF No. 169, ¶ 4); and

       WHEREAS, on October 6, 2020, at the request of the parties, I entered a Revised

Scheduling Order, which provides, in part, that “[t]he Court will schedule an evidentiary hearing

on Plaintiffs’ Motion for Preliminary Injunction at a date and time set by the District Judge

following its decisions on the State’s Motion to Dismiss and Plaintiffs’ Motion for Class

Certification” (10/6/20 Order, ECF No. 190, at 2); and

       WHEREAS, after extensions of the schedule for further briefing, the parties submitted

letter briefs regarding the issue of whether Plaintiffs now were entitled to the names of certain

of the subject officers (Pls.’ Letter Brief, ECF No. 195; Defs.’ Letter Brief, ECF No. 196).

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. Plaintiffs’ request for the identities of 42 putative class members is DENIED WITHOUT

           PREJUDICE. No class has yet been certified and the Court finds, in its discretion, that
     Case 1:19-cv-07977-RA-SDA Document 198 Filed 10/30/20 Page 2 of 2




         Plaintiffs are not at this stage of the case entitled to the names of putative class

         members. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 354-55 (1978).

     2. In the event that a class is certified, Plaintiffs shall be entitled to the identities of class

         members. Thus, if the Court certifies a class, within three business days after the date

         of the Order granting class certification, but no later than seven days prior to the

         evidentiary hearing on Plaintiffs’ Motion for Preliminary Injunction, Defendants shall

         disclose to Plaintiffs the identities of class members.

SO ORDERED.

DATED:        New York, New York
              October 30, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                                 2
